Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 1 of 63




     EXHIBIT C




                                                                  Exhibit C
      Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 2 of 63                                   10/9/2019 1:14 PM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37513094
                                                                                                                  By: Lisa Thomas
                                                                                                        Filed: 10/9/2019 1:14 PM

                                                    CAUSE NO. 201967218

   KENNETH J. and RENA A.                                            IN THE DISTRICT COURT
   KURATKOS,

         Plaintiffs,
                                                                     334TH JUDICIAL DISTRICT




                                                                                          k
   vs.




                                                                                       ler
   ALLSTATE VEHICLE AND




                                                                                    tC
   PROPERTY INSURANCE                                                HARRIS COUNTY, TEXAS




                                                                                ric
   COMPANY,




                                                                             ist
         Defendant.




                                                                          sD
         DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                         es
TO THE HONORABLE JUDGE OF SAID COURT:


                                                                     rg
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY, Bu
                                                                    n
Defendant in the above styled and numbered cause of action, and in response to the complaints
                                                           ily
                                                           ar


filed against it, would respectfully show unto this Honorable Court and Jury as follows:
                                                          M




                                                               I.
                                                     of
                                                 e




                                                    GENERAL DENIAL
                                           ffic




          At this time, Defendant asserts a general denial to Plaintiffs’ Original Petition and all
                                   y   O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                op
                           C




and respectfully requests the Court and jury to require Plaintiffs to prove the claims, charges and
                       ial




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                   fic




the State of Texas.
            of
          Un




                                                               II.

                                                    SPECIFIC DENIALS

          Plaintiffs’ claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.


 Kuratkos, et al. vs. Allstate                                                                       Page 1 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472513001.1
      Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 3 of 63



          Plaintiffs failed to comply with certain conditions precedent to the policy prior to filing

this lawsuit.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.




                                                                                        k
                                                                                     ler
          Plaintiffs’ claims are barred, in whole or in part, because the losses alleged by Plaintiffs were




                                                                                  tC
proximately caused in whole or in part by the fault, negligence, or failure to mitigate damages by




                                                                              ric
Plaintiffs.




                                                                           ist
                                                                        sD
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                      es
available or apparent during the course of discovery and thus reserve the right to amend this answer.



                                                                   rg
                                                            III.
                                                                   Bu
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiffs disclose
                                                                 n
                                                            ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l).
                                                     of




          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                 e
                                           ffic




Defendant further requests disclosure of any and all documents, electronic information, and
                                       O




tangible items that you have in your possession, custody or control and which may be used to
                                   y
                                op




support your claims or defenses.
                           C




                                                           IV.
                       ial
                   fic




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
            of




Procedure and tenders the jury fee.
          Un




                                                           V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address



 Kuratkos, et al. vs. Allstate                                                                   Page 2 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472513001.1
      Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 4 of 63



for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs recover nothing




                                                                                         k
                                                                                      ler
of and from the Defendant by reason of this suit, that Defendant be discharged without delay, with costs of




                                                                                   tC
court, and for such other and further relief, both general and special, at law and in equity, to which




                                                                               ric
Defendant may be justly entitled, and for which Defendant will in duty bound, forever pray.




                                                                            ist
                                                                         sD
                                                                Respectfully submitted,




                                                                      es
                                                                SUSAN L. FLORENCE & ASSOCIATES



                                                                   rg
                                                                Bu
                                                               n
                                                           ily


                                                                KIMBERLY BLUM
                                                           ar



                                                                TBN: 24092148
                                                          M
                                                     of




                                                                811 Louisiana St Ste 2400
                                                                Houston, TX 77002-1401
                                                 e




                                                                HoustonLegal@allstate.com
                                           ffic




                                                                (713) 336-2812
                                       O




                                                                (877) 684-4165 (fax)
                                   y




                                                                ATTORNEY FOR DEFENDANT
                                op




                                                                ALLSTATE VEHICLE AND PROPERTY
                           C




                                                                INSURANCE COMPANY
                       ial
                   fic
            of
          Un




 Kuratkos, et al. vs. Allstate                                                                   Page 3 of 4
 Defendant’s Original Answer and Request for Disclosure
 0472513001.1
      Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 5 of 63



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendant’s Original Answer has been delivered to all interested parties on the 9th day of




                                                                                       k
                                                                                    ler
October, 2019, to:




                                                                                 tC
James D. Ellman




                                                                             ric
Scopelitis, Garvin, Light, Hanson & Feary, P.C.
777 Main Street, Suite 3450




                                                                          ist
Fort Worth, TX 76102




                                                                       sD
AND




                                                                    es
Eric R. Benton


                                                                  rg
LORANCE THOMPSON
2900 N. Loop West, Fifth Floor                                  Bu
Houston, Texas 77092
                                                               n
                                                           ily

ATTORNEYS FOR PLAINTIFFS                                        VIA E-SERVE
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic




                                                                KIMBERLY BLUM
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Kuratkos, et al. vs. Allstate                                                                     Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472513001.1
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 6 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 7 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 8 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 9 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 10 of 63

                 2019-67218 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 11 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 12 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 13 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 14 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 15 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 16 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
                                                               9/16/20194:36:00PM
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD MarilynBurgess-DistrictClerk
                                                           Page 17 of 63
                                                               HarrisCounty
                                                               EnvelopeNo:36850677
                                                               By:CUERO,NELSON
                                                               Filed:9/16/20194:36:00PM




                                                                  k
                                                               ler
                                                            tC
                                                        ric
                                                     ist
                                                  sD
                                               es
                                             rg
                                         Bu
                                       n
                                     ily
                                  ar
                               M
                             of
                           e
                       ffic
                   yO
                op
             C
           ial
        fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 18 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 19 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 20 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 21 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 22 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 23 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 24 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 25 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 26 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 27 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 28 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 29 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 30 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 31 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 32 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 33 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 34 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 35 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 36 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 37 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 38 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 39 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 40 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 41 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 42 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 43 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 44 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 45 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 46 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 47 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 48 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 49 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 50 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 51 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 52 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 53 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 54 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 55 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 56 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 57 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 58 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 59 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 60 of 63




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
             Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 61 of 63                                                        9/17/2019 11:53 AM
                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                       Envelope No. 36870067

                                                      ■ SCOPELITIS                                                                                By: Iris Collins
                                                                                                                                    Filed: 9/17/2019 11:53 AM
                                                                                                                                      www.scopelitis.com
 777 Main Street                                  GARVIN LIGHT HANSON &FEARY
 Suite 3450                                                                                                                            Main (817) 869-1700
                                                                                                                                                  869
 Fort Worth,,TX
             TX 76102
                 76102                                    The full service transportation law firm                                      Fax (817) 878-9472
                                                                                                                                                  878 9472


JIM ELLMAN
jellman@scopelitis.com




                                                                                                              k
                                                                                 September 17, 2019




                                                                                                           ler
                                                                                                        tC
        Via E-Filing
        Danielle Jimenez




                                                                                                    ric
        334th
            th Judicial
               Judicial District
                        District Clerk
                                 Clerk




                                                                                                 ist
        201 Caroline, 14thth Floor
                             Floor
        Houston, TX 77002




                                                                                              sD
                 RE:
                 RE:        Cause No. 2019-67218; Kenneth J. and Rena A. Kuratkos v. Allstate




                                                                                          es
                            Vehicle and Property Insurance Company; In the 334th th Judicial




                                                                                        rg
                            District Court of Harris County, Texas

        Dear Ms. Jimenez:
                                                                                Bu
                                                                                n
                                                                          ily

        We filed our Original Petition and Demand for Jury Trial yesterday and noted
        our request for a jury in the petition. However, we failed to submit the fee for
                                                                       ar



        the jury trial, so we are submitting the jury
                                                 jury fee
                                                      fee payment with this
                                                          payment with this filing.
                                                                            filing.
                                                                    M




        Your assistance is greatly appreciated. Should you have any questions, please
                                                                of




        do not hesitate to contact me.
                                                             e
                                                      ffic




                                                                                 Sincerely,
                                               O




                                                                                 /s/ Jim Ellman
                                           y
                                        op




                                                                                 Jim Ellman
                                                                                 Jim Ellman
                                   C




        JDE:jht
                               ial




        JDE:jht
                           fic
                    of




        4828 9279
        4828-9279-5046, v. 1
                  Un




                                   Indianapolis Chicago Washington, D.C. Los Angeles Chattanooga
                                                  ■             ■                   ■               ■


                               Detroit Spokane Dallas/Fort Worth Milwaukee Philadelphia/Mt. Ephraim
                                       ■              ■                     ■            ■



                SERVICES OUTSIDE CALIFORNIA AND MICHIGAN PROVIDED BY SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, PROFESSIONAL CORPORATION
                    SERVICES IN MICHIGAN PROVIDED BY SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, PROFESSIONAL LIMITED LIABILITY COMPANY
                         SERVICES IN CALIFORNIA PROVIDED BY SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LIMITED LIABILITY PARTNERSHIP
        Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 62 of 63                      10/3/2019 11:46 AM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 37353013
                                                                                               By: DANIELLE JIMENEZ
                                                                                             Filed: 10/3/2019 11:46 AM
                                                               Receipt Number: 864740
                                                               Tracking Number: 73672674
COPY OF PLEADING PROVIDED BY PLT

                                     CAUSE NUMBER: 201967218


PLAINTIFF: KURATKOS, KENNETH J                                     In the 334th Judicial

vs.




                                                                               k
                                                                   District Court of




                                                                            ler
DEFENDANT:     ALLSTATE    VEHICLE     AND    PROPERTY             Harris County, Texas




                                                                         tC
INSURANCE COMPANY




                                                                     ric
                                             CITATION




                                                                  ist
THE STATE OF TEXAS
County of Harris




                                                               sD
TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT




                                                            es
CT CORPORATION
1999 BRYAN STREET SUITE 900




                                                          rg
DALLAS TX 75201-3136
                                                    Bu
                                                  n
      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND DEMAND FOR JURY TRIAL.
                                               ily

This instrument was filed on September 16, 2019, in the above numbered and styled
cause on the docket in the above Judicial District Court of Harris County, Texas, in
                                             ar


the courthouse in the City of- Houston, Texas. The instrument attached describes the
                                          M



claim against you.
   YOU HAVE BEEN SUED.   You may employ an attorney.   If you or your attorney do not
                                       of




file a written ansv/er with the District Clerk who issued this citation by 10:00 a.m.
                                     e




on the Monday next following the expiration of'twenty days after you were served this
citation and petition, a default judgment may be taken against you.
                               ffic




      ISSUED AND GIVEN UNDER MY HAND and seal of said Court,          at Houston,       Texas,      this
                             O




September 17, 2019.
                             y
                          op
                      C




                                                         Marilyn Burgess, District Clerk
                                                         Harris County, Texas
                   ial




                                                         201 Caroline, Houston, Texas 77002
                fic
             of




                                                         Generated By: NELSON CUERO
           Un




Issued at request of:
ELLMAN, JAMES DANIEL
111 MAIN STREET, STE. 3450
FORT WORTH, TX 76102
817-869-1702

Bar Number: 24106749
        Case 4:19-cv-04021 Document 1-3 Filed on 10/16/19 in TXSD Page 63 of 63




                                                                                                    Tracking Number: 73672674




                                                                                                           k
                                                                                                        ler
                                                       CAUSE NUMBER: 201967218




                                                                                                     tC
PLAINTIFF: KURATKOS,                  KENNETH J                                                   In the 334th




                                                                                                 ric
       vs.                                                                                        Judicial District Court




                                                                                              ist
DEFENDANT:              ALLSTATE          VEHICLE    AND   PROPERTY                               of Harris County,       Texas




                                                                                           sD
INSURANCE COMPANY




                                                                                        es
                                                                                   rg
                                                                             Bu
                                                                         n
                                                 OFFICER/AUTHORIZED PERSON RETURN
                                                                                                                 177 k
                                                                    ily

Came         to
             to.        hand
                        hand        at
                                     at        ^\Q
                                               3voPO   o'clock
                                                       _o' clock                    M.
                                                                                    M.,,     on     the          177k      day    of
__
_  £e/7-k.M.V?
 _ So          tr______
      p4i.AAV) tr _________. _____
                               =__ „___
                                   ___ ,, 20   is.
                                          2o_'MS
                                                                   ar


Execute'd, at (address) _
Executed,
                                                            M




in   PtU. l\C S____ County
           cS_____
at          Lly,
          ) Ll'y!    o'clock                                      M.,     on     the                      ^1 k
                                                                                                          tfok
                                                                                                                         day      of
                                                           of




____ le p          t€   /vyV24J:   ___      ________I      ________ ________, 20
                                                                              20 _____ ,
by     delive ing to
       delivering                                   Vetufclt OAtK    v'yop-<i4-v
                                                                     y^o^4-y        do,__c/o
                                                                                    Co,  Vo CC'T O'gy-O                   defendant,
                                                       e




        )n,
         i, a
in person,  a true copy     this
                   codv of this                                              /
                                                  ffic




Citation     together    with    the       accompanying         copy(ies)    of    the
                                          ___ Petition
______________________________________________
                                               O




attached thereto and I endorsed on said copy of the Citation the date of delivery.
To      certify             v/hich
                            which          I     affix     my      hand      officially            this     ________
                                                                                                            ________        day   of
                                         y




                                                                    20
                                      op




______________________________________________ ,

                                                 ?SCioi«
                                                 ?5Cio»W
                                   C




FEE:

                                                •evJJWO
                                                fyJJWO
                              ial




County,       Texas
                         fic




                                                                      By:           ._____ tl
                                                                                    .                       fcuySji
                of




                        Affiant                                                                  Deputy
              Un




On this
On            ________ l(S
        day, _______
   this day,               <=> t ctl
                         ^cVs,   p 1trA'W
                                       1  l ^ cVs, y> iS'Vv             known to me to be
the person whose signature
appears on the foregoing return, personally appeared.       After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited
on the return.

SWORN              TO         AND           SUBSCRIBED          BEFORE             ME       on       this               IS-Mi     Of
_____ rk.prVp
________ rk.pvp.ofxk^g r______ ,, 20
               ,-r\Kc> r_________ 20                               113....
                                                                     j__
                                                                                                             HiaL
                                                                                            Mul              ilicLCL.
                                                                                                                  CL
                                                                                                    Notary Publij

                                                                                                . . A. PUUDO
                                                                                               “MARIA
                                                                                                .
                                                                                           Notaiv
                                                                                           wat» Public, Stole
                                                                                                        State of
                                                                                                              o! Tows
                                                                             lfMSicomm.£xp»,esU-23;^W
                                                                             !s.fim4com!n.e«pl.«tl'»;»'*
                                                                                             Not«<VtP  136448746
                                                                                             NotaiV IP 136448/46
